DETAILED ACTION
This Office Action is a response to Applicant’s Amendment filed on 12/10/20. By virtue of this amendment, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Kirino et al (US Pub. No: 2017/0187121) in view of Blasing et al (US Patent No: 5,455,594).
Regarding claim 1, Kirino et al disclose in figures 5-6 and 17A-17B that, an apparatus comprising: a first layer (120a) including one or more antennas (figure 17A); a second layer (110a) adapted to convey an electromagnetic wave (paragraph [0091]); and an aperture (slot (112)) in a wall of the second layer (110a) enabling the electromagnetic wave to reach the first layer (120a). Paragraph [0102-0103] and also see paragraph [0194-0195].
Kirino et al do not disclose path antenna array.
Blasing et al disclose in figures 1a-1b and 6 that, an array antennas includes filtering layers and radiating patches as shown in abstract and col.4, lines 65-67.
It would have been obvious for one of ordinary skill in the art before the effective filling dates of claimed invention to incorporate the features of Blasing et al to providing high performance microwave and millimeter wave antenna.
Regarding claim 2, combination Kirino et al and Blasing et al  disclose in figures 5-6 and 17A-17B that, wherein the second layer(llOa) includes respective one or more apertures (slots(112)) located such 
Regarding claim 3, Kirino et al disclose in figures 5-6 and 17A-17B that, wherein the electromagnetic wave is transferred between the first layer (120a) and the second layer (110a) using nonconductive wave-guiding. Paragraph [0089] for the waveguide member 122 does not need to be entirely electrically conductive.
Regarding claim 4, combination Kirino et al and Blasing et al disclose in figures 12D that, wherein the first layer comprises one or more antenna arrays and one or more radio frequency (RF) chips(310R and 310)(figures 7B, or 12D) that generate a signal for driving the one or more patch antenna arrays. Paragraph [0166].
Regarding claim 5, combination Kirino et al and Blasing et al disclose  wherein at least one of the patch antenna arrays includes a transmission line (micro-strip line) adapted to receive the electromagnetic wave and serially feed first and second antennas included in the at least one of the patch antenna arrays. Paragraph [0110].
Regarding claim 6, combination Kirino et al and Blasing et al disclose wherein at least one antenna included in one of the patch antenna arrays includes an element (122R) for receiving the electromagnetic wave. Paragraph [0110] for waveguide member 122R being connected to the receiver 310R.
Regarding claim 7, combination Kirino et al and Blasing et al disclose in figures 5-6 that, wherein the first layer (110a) includes a substrate integrated waveguide (SIW)(122), the SIW (122R) adapted to receive the electromagnetic wave and serially feed first and second antennas included in the one or more patch antenna arrays. Paragraph [0129].
Regarding claim 10, Kirino et al disclose in figures 5 or 11 that, wherein the second layer (120a) is a substrate integrated waveguide (112)).

Kirino et al do not disclose one or more path antenna array.
Blasing et al disclose in figures 1a-1b and 6 that, an array antennas includes filtering layers and radiating patches as shown in abstract and col.4, lines 65-67.
It would have been obvious for one of ordinary skill in the art before the effective filling dates of claimed invention to incorporate the features of Blasing et al to providing high performance microwave and millimeter wave antenna.
Regarding claim 12, combination Kirino et al and Blasing et al disclose in figures 5-6, 17A-17B that, a method of feeding antennas, the method comprising waveguide(122) for guiding an electromagnetic wave(paragraph [0108]), by a waveguide(122) in a first layer(llOa) and through an aperture (112) in a wall of the first layer(llOa), to a second layer(120a) including the patch antennas. Paragraph [0102-0103] and also see paragraph [0194-0195].
Regarding claim 13,combination  Kirino et al and Blasing et al disclose in figures 5-6, 17A-17B that, wherein the first layer (120a) comprises one or more antenna arrays and wherein the second layer (110a) includes respective one or more apertures (112) located such that the respective one or more apertures are aligned with the respective centers of the one or more patch antenna arrays.
Regarding claim 14, Kirino et al disclose in figures 5-6, 17A-17B that, wherein the electromagnetic wave is transferred between the first layer and the second layer using nonconductive wave-guiding. Paragraph [0089] for the waveguide member 122 does not need to be entirely electrically conductive.

Regarding claim 16, combination Kirino et al and Blasing et al disclose in figures 5-6, 17A-17B that, wherein the first layer (120a) includes one or more patch antenna arrays and wherein at least one of the arrays includes a transmission line (micro-strip line )adapted to receive the electromagnetic wave and serially feed first and second antennas included in the at least one of the arrays. Paragraph [0110].
Regarding claim 17, combination Kirino et al and Blasing et al disclose in figures 5-6, 17A-17B that, wherein the first layer (110a) include comprises one or more patch antenna arrays and wherein at least one of the arrays includes in one of the antenna arrays includes an element (122R) for receiving the electromagnetic wave.
Regarding claim 18, combination Kirino et al and Blasing et al disclose in figures 5-6, 17A-17B that, wherein the first layer (110a) comprises one or more antenna arrays and a substrate integrated waveguide (122R), the SIW(122R) adapted to receive the electromagnetic wave and serially feed first and second antennas included in the one or more patch antenna arrays.
Regarding claim 20, Kirino et al disclose in figures 5-6, 17A-17B that, wherein the second layer (110a) is a substrate integrated waveguide (SIW)(122R).
Regarding claims 8 and 19, Kirino et al disclose all the claimed limitation except for wherein the first layer comprises at least one patch antenna array, the patch antenna array including an element an
adapted to: receive the electromagnetic wave; and serially feed patch antennas included in the array, from the center of the array toward its edges.

It would have been obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to modify the slot array antennas of Kirino et al by employing patch antennas as taught by Blasing et al for the purpose of providing high performance microwave and millimeter wave antenna.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11 are rejected under 35 U.S.C. 102(1) as being anticipated by Blasing et al (US Patent No: 5,455,594).
Regarding claim 1, Blasing et disclose in figures 1a-2 and 6 that, an apparatus comprising: a first layer (30) including one or more patch antenna arrays (22): a second layer (30) adapted to convey an electromagnetic wave; and an aperture (52) in a wall of the second layer enabling the electromagnetic wave to reach at least one of the one or more patch antenna arrays (22).Col.7, lines 45-67 and col.8, lines 1-57.
Regarding claim 2, Blasing et disclose in figure 6 that,  wherein the second layer (30) includes respective one or more apertures(52) located such that the respective one or more apertures are aligned with respective centers of the one or more patch antenna arrays(22).
Regarding claim 11, Blasing et disclose in figures 1a-2 and 6 that, a system comprising: a first portion including one or more patch antenna arrays (22); a second portion (30)adapted to convey an .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the 

/Minh D A/ 
Primary Examiner
 Art Unit 2844